The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

	Applicant's arguments of in “Applicant Arguments/Remarks Made in an Amendment” filed on 09/16/2022, have been acknowledged by Examiner.
This office action considers claims 1-17 pending for prosecution. 
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 09/16/2022 have been fully considered, but they are not persuasive, because of the following: the Examiner respectfully disagrees with the applicant’s argument that “. . .  Zhang fails to disclose "wherein said first electrode comprises a notch located vertically above said connection wire" as recited in pending claim 1”. Prior art of record Zhang et al. (US 20190013269 A1; hereinafter Zhang) teaches an electrode layer (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]), where the electrode layer has a cavity within the electrode layer. This cavity is akin to a gap or indentation in the electrode layer. The word notch is being interpreted as meaning an indentation or incision on an edge or surface, where synonyms of the word notch include gap, indent, or cut. Thus, the cavity that is formed in electrode layer (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) is being construed to be a notch in the electrode layer (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]; where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch). In regards to the cavity/notch being filled, the claim limitation does not claim that the notch is not filled. Rather, the claim limitation only states that “said first electrode comprises a notch”. Thus, prior art of record Zhang et al. (US 20190013269 A1; hereinafter Zhang) teaches wherein said first electrode comprises a notch located vertically above said connection wire.
Please see the analysis of rejection for claims below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1, 2, 6, 12-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20190013269 A1; hereinafter Zhang).
Regarding claim 1, Zhang teaches a microelectronic device (see the entire document, specifically Fig. 1+; [0010+], and as cited below), comprising: 
a first electrode (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]); 
5a second electrode (30; Fig. 8; [0011-0012]) located vertically below said first electrode (72) and separated by a dielectric material (70; [0028]); and 
a connection wire (66; [0026-0028]; portion of 66 connected to layer 30) electrically connected to said second electrode (30); 
wherein said first electrode (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) comprises a notch (Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch) located vertically above said connection wire (66; [0026-0028]; portion of 66 connected to layer 30).  
Regarding claim 2, Zhang teaches all of the features of claim 1. 
Zhang further teaches wherein said notch (Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch) comprises a concave shape having a width, a depth and a radius (Fig. 8 in view of Figs.4-7).   
Regarding claim 6, Zhang teaches all of the features of claim 1. 
Zhang further teaches wherein said first (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) and second electrodes (30; Fig. 8; [0011-0012]) are centrally aligned (see Fig. 8).  
Regarding claim 12, Zhang teaches all of the features of claim 1. 
Zhang further comprising a field plate (22; Fig. 8; [0011-0012])  located vertically below said second electrode (30; Fig. 8; [0011-0012]) and electrically connected (via layer 66) to said second electrode (30; Fig. 8; [0011-0012]).
Regarding claim 13, Zhang teaches all of the features of claim 12. 
Zhang further teaches wherein said connection wire (66; [0026-0028]; portion of 66 connected to layer 22) is directly 15connected to and in a same plane as said field plate (30; Fig. 8; [0011-0012]).  
Regarding claim 14, Zhang teaches all of the features of claim 1. 
Zhang further comprising a contact pad (14; Fig. 8; [0010]) located vertically below said second electrode (30; Fig. 8; [0011-0012]), wherein said connection wire (66; [0026-0028]) is directly connected to and in a same plane as said contact pad (14; Fig. 8; [0010]).  
Regarding claim 16, Zhang teaches all of the features of claim 1. 
Zhang further teaches wherein said microelectronic device is a 25parallel plate capacitor (Fig. 8; [0028]), and said first (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) and second electrodes (30; Fig. 8; [0011-0012]) are respective capacitor plates (where layers 72, 30, 26, 22 are part of a capacitor stack).  
Regarding claim 17, Zhang teaches all of the features of claim 1. 
Zhang further comprising a second connection wire (14; [0010, 0015, 0022-0023, 0027]) electrically connected to said second electrode (30; Fig. 8; [0011-0012]), and wherein said first electrode comprises 30a second notch (Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch) located vertically above said second connection wire (14; [0010, 0015, 0022-0023, 0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 


3.	Claims 3-5, 7-11, and 15 are rejected under 35 U.S.C.103 as being unpatentable over Zhang et al. (US 20190013269 A1; hereinafter Zhang), in view of the following statement. 
Regarding claim 3, Zhang teaches all of the features of claim 2. 
Zhang further teaches wherein said width (Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch) (see below for “is up to 15 um”).  
While Zhang teaches a notch with a width, depth, and radius, Zhang does not expressly disclose “wherein said width is up to 15 pm” (emphasis added). 
However, it has been held that “wherein said width is up to 15 pm” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein said width is up to 15 pm is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein said width is up to 15 pm is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein said width is up to 15 pm as claimed in device because having wherein said width is up to 15 pm can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 4, Zhang teaches all of the features of claim 2. 
Zhang further teaches wherein said depth (Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch) (see below for “is in the range of 5 um to 20um”).  
While Zhang teaches a notch with a width, depth, and radius, Zhang does not expressly disclose “wherein said depth is in the range of 5 um to 20um” (emphasis added). 
However, it has been held that “wherein said depth is in the range of 5 um to 20um” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein said depth is in the range of 5 um to 20um is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein said depth is in the range of 5 um to 20um is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein said depth is in the range of 5 um to 20um as claimed in device because having wherein said depth is in the range of 5 um to 20um can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 5, Zhang teaches all of the features of claim 2. 
Zhang further teaches wherein said radius (Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch) (see below for “is in the range of 5 um 20to 20 um”).  
While Zhang teaches a notch with a width, depth, and radius, Zhang does not expressly disclose “wherein said radius is in the range of 5 um to 20um” (emphasis added). 
However, it has been held that “wherein said radius is in the range of 5 um to 20um” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein said radius is in the range of 5 um to 20um is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein said radius is in the range of 5 um to 20um is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein said radius is in the range of 5 um to 20um as claimed in device because having wherein said radius is in the range of 5 um to 20um can be optimized during routine experimentation depending upon a particular application which is desired for the amorphous silicon layer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 7, Zhang teaches all of the features of claim 1. 
Zhang further teaches wherein said first electrode (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) has a first shape and said second electrode (30; Fig. 8; [0011-0012]) (see below for “has a second smaller shape”), such that the first electrode (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) overlaps at least all of said second electrode (30; Fig. 8; [0011-0012]) apart from a region of said second electrode (30; Fig. 8; [0011-0012]) located below said notch (Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch).  
As noted above, Zhang does not expressly disclose “(wherein said first electrode has a first shape and said second electrode) has a second smaller shape, (such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein said first electrode has a first shape and said second electrode has a second smaller shape, such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein said first electrode has a first shape and said second electrode has a second smaller shape, such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch). Also, the Applicant has not shown that “wherein said first electrode has a first shape and said second electrode has a second smaller shape, such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, no rationale is given that the invention will not function without “wherein said first electrode has a first shape and said second electrode has a second smaller shape, such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch”. Thus, the claimed “wherein said first electrode has a first shape and said second electrode has a second smaller shape, such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein said first electrode has a first shape and said second electrode has a second smaller shape, such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch” is significant, and thus the claimed limitation of “wherein said first electrode has a first shape and said second electrode has a second smaller shape, such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein said first electrode has a first shape and said second electrode has a second smaller shape, such that the first electrode overlaps at least all of said second electrode apart from a region of said second electrode located below said notch” is not patentable over Zhang.
Regarding claim 8, Zhang teaches all of the features of claim 7. 
Zhang further teaches wherein said first shape (shape of 72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) (see below for “is circular apart from at the location of”) said notch Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch).  
As noted above, Zhang does not expressly disclose “(wherein said first shape) is circular apart from at the location of (said notch)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein said first shape is circular apart from at the location of said notch” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein said first shape is circular apart from at the location of said notch). Also, the Applicant has not shown that “wherein said first shape is circular apart from at the location of said notch” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, claim 10 of the instant disclosure discloses other possible options such as “wherein said first shape is rectangular apart from 5at the location of said notch”. Therefore, no rationale is given that the invention will not function without “wherein said first shape is circular apart from at the location of said notch”. Thus, the claimed “wherein said first shape is circular apart from at the location of said notch” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein said first shape is circular apart from at the location of said notch” is significant, and thus the claimed limitation of “wherein said first shape is circular apart from at the location of said notch” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein said first shape is circular apart from at the location of said notch” is not patentable over Zhang.
Regarding claim 9, Zhang teaches all of the features of claim 8. 
Zhang further teaches wherein said second shape (shape of 30; Fig. 8; [0011-0012]) (see below for “is circular, and wherein a diameter of said second shape is smaller than a diameter of”) said first shape (shape of 72; Fig. 8; see [0028, 0011-0012, 0021, 0025])
As noted above, Zhang does not expressly disclose “(wherein said second shape) is circular, and wherein a diameter of said second shape is smaller than a diameter of (said first shape)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein said second shape is circular, and wherein a diameter of said second shape is smaller than a diameter of said first shape” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein said second shape is circular, and wherein a diameter of said second shape is smaller than a diameter of said first shape). Also, the Applicant has not shown that “wherein said second shape is circular, and wherein a diameter of said second shape is smaller than a diameter of said first shape” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, claim 11 of the instant disclosure discloses other possible options such as “wherein said second shape is rectangular”. Therefore, no rationale is given that the invention will not function without “wherein said second shape is circular, and wherein a diameter of said second shape is smaller than a diameter of said first shape”. Thus, the claimed “wherein said second shape is circular, and wherein a diameter of said second shape is smaller than a diameter of said first shape” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein said second shape is circular, and wherein a diameter of said second shape is smaller than a diameter of said first shape” is significant, and thus the claimed limitation of “wherein said second shape is circular, and wherein a diameter of said second shape is smaller than a diameter of said first shape” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein said second shape is circular, and wherein a diameter of said second shape is smaller than a diameter of said first shape” is not patentable over Zhang.
Regarding claim 10, Zhang teaches all of the features of claim 7. 
Zhang further teaches wherein said first shape (shape of 72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) (see below for “is rectangular apart from at the location of”) said notch Fig. 8 in view of Figs.4-7; see [0028, 0011-0012, 0021, 0025], where layer 72 has a cavity that is filled with inner spacer 60; therefore it is construed that layer 72 has a notch).  
As noted above, Zhang does not expressly disclose “(wherein said first shape) is rectangular apart from at the location of (said notch)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein said first shape is rectangular apart from at the location of said notch” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein said first shape is rectangular apart from at the location of said notch). Also, the Applicant has not shown that “wherein said first shape is rectangular apart from at the location of said notch” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, claim 8 of the instant disclosure discloses other possible options such as “wherein said first shape is circular apart from at the location of said notch”. Therefore, no rationale is given that the invention will not function without “wherein said first shape is rectangular apart from at the location of said notch”. Thus, the claimed “wherein said first shape is rectangular apart from at the location of said notch” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein said first shape is rectangular apart from at the location of said notch” is significant, and thus the claimed limitation of “wherein said first shape is rectangular apart from at the location of said notch” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein said first shape is rectangular apart from at the location of said notch” is not patentable over Zhang.
Regarding claim 11, Zhang teaches all of the features of claim 10. 
Zhang further teaches wherein said second shape (shape of 30; Fig. 8; [0011-0012]) (see below for “is rectangular, and wherein a width of said second shape is smaller than a width of”) said first shape (shape of 72; Fig. 8; see [0028, 0011-0012, 0021, 0025])
As noted above, Zhang does not expressly disclose “(wherein said second shape) is rectangular, and wherein a width of said second shape is smaller than a width of (said first shape)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein said second shape is rectangular, and wherein a width of said second shape is smaller than a width of said first shape” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein said second shape is rectangular, and wherein a width of said second shape is smaller than a width of said first shape). Also, the Applicant has not shown that “wherein said second shape is rectangular, and wherein a width of said second shape is smaller than a width of said first shape” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, claim 9 of the instant disclosure discloses other possible options such as “wherein said second shape is circular”. Therefore, no rationale is given that the invention will not function without “wherein said second shape is rectangular, and wherein a width of said second shape is smaller than a width of said first shape”. Thus, the claimed “wherein said second shape is rectangular, and wherein a width of said second shape is smaller than a width of said first shape” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein said second shape is rectangular, and wherein a width of said second shape is smaller than a width of said first shape” is significant, and thus the claimed limitation of “wherein said second shape is rectangular, and wherein a width of said second shape is smaller than a width of said first shape” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein said second shape is rectangular, and wherein a width of said second shape is smaller than a width of said first shape” is not patentable over Zhang.
Regarding claim 15, Zhang teaches all of the features of claim 1. 
Zhang further teaches wherein said microelectronic device (Fig. 8; [0028]) (see below for “is a transformer”), and said first (72; Fig. 8; see [0028, 0011-0012, 0021, 0025]) and second electrodes (30; Fig. 8; [0011-0012]) (see below for “comprise respective transformer coils”).  
As noted above, Zhang does not expressly disclose (wherein said microelectronic device) is a transformer, (and said first and second electrodes) comprise respective transformer coils”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein said microelectronic device is a transformer, and said first and second electrodes comprise respective transformer coils” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein said microelectronic device is a transformer, and said first and second electrodes comprise respective transformer coils). Also, the Applicant has not shown that “wherein said microelectronic device is a transformer, and said first and second electrodes comprise respective transformer coils” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, claim 16 of the instant disclosure discloses other possible options such as “wherein said microelectronic device is a 25parallel plate capacitor, and said first and second electrodes are respective capacitor plates”. Therefore, no rationale is given that the invention will not function without “wherein said microelectronic device is a transformer, and said first and second electrodes comprise respective transformer coils”. Thus, the claimed “wherein said microelectronic device is a transformer, and said first and second electrodes comprise respective transformer coils” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein said microelectronic device is a transformer, and said first and second electrodes comprise respective transformer coils” is significant, and thus the claimed limitation of “wherein said microelectronic device is a transformer, and said first and second electrodes comprise respective transformer coils” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein said microelectronic device is a transformer, and said first and second electrodes comprise respective transformer coils” is not patentable over Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898